EXHIBIT 10.9

AMENDMENT AND RESTATEMENT OF THE
ENTERPRISE FINANCIAL SERVICES CORP.
DEFERRED COMPENSATION PLAN I
_______________


Article I
Establishment of Plan

     1.1. Purpose. The Board of Directors of Enterprise Financial Services
Corp., a Delaware corporation, established the Plan originally effective
December 20, 1999 to provide deferred compensation benefits to selected
executives of the Corporation.

     1.2. Amendment and Restatement. The Plan is amended and restated as set
forth herein to comply with Code Section 409A and to make other changes.

     1.3. Effective Date and Term. The Corporation adopts this amended and
restated Plan effective as of January 1, 2005. Deferral Accounts to which Annual
Deferrals under Section 4.1 and Corporation credits under Section 4.4 were
credited with respect to Deferral Periods ending prior to January 1, 2005,
including all earnings (including earnings credited after December 31, 2004)
credited to such Deferral Accounts, shall to the extent such amounts were vested
as of December 31, 2004 remain subject to the terms of the Plan document in
effect on December 31, 2004 and this Amendment and Restatement of the Plan
document shall not apply to such Deferral Accounts.

     1.4. Applicability of ERISA. This Plan is intended to be an unfunded,
top-hat plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees
within the meaning of ERISA.

Article II
Definitions

     As used within this document, the following words and phrases have the
meanings described in this Article II unless a different meaning is required by
the context. Some of the words and phrases used in the Plan are not defined in
this Article II, but for convenience, are defined as they are introduced into
the text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only, and are not
to be construed so as to alter any of the terms of the Plan.

     2.1. Affiliated Company. Any corporation which is a member of the same
controlled group of corporations determined by Code Section 1563(a) [without
regard to Code Section 1563(a)(4) and (e)(3)(C)] of which the Company is a
member.

     2.2. Annual Deferral. The amount of Basic Salary and/or Bonuses which the
Participant elects to defer in each Deferral Period pursuant to Article 4.1 of
the Plan.

     2.3. Basic Salary. A Participant’s base, annual salary for the applicable
Plan Year.

     2.4. Beneficiary. Individual(s) or entit(ies) designated by a Participant
in accordance with Section 14.6.

     2.5. Board. The Board of Directors of the Corporation.

--------------------------------------------------------------------------------

     2.6. Bonus. Earnings and incentive compensation awarded to a Participant at
the option of the Corporation which may or may not occur during each Plan Year.

     2.7. Code. The Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes such
section.

     2.8. Committee. The Compensation Committee of the Board.

     2.9. Corporation. Enterprise Financial Services Corp. or, where the context
so admits or requires, an Affiliated Company.

     2.10. Deferral Account or Accounts. The account or accounts established for
a Participant pursuant to Section 5.1 of the Plan.

     2.11. Deferral Election. The election made by the Participant pursuant to
Section 4.1 of the Plan.

     2.12. Deferral Period. The Plan Year.

     2.13. Disability. The disability of a Participant within the meaning of
Code Section 409A(a)(2)(C).

     2.14. Effective Date. January 1, 2005.

     2.15. Eligible Employee. An employee of the Corporation or an Affiliated
Company who is designated by the Board as an Eligible Employee.

     2.16. ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

     2.17. Participant. Any individual who becomes eligible to participate in
the Plan pursuant to Article III of the Plan.

     2.18. Participant Agreement and Deferral Election Form. The written
agreement to defer Basic Salary and/or Bonuses made by the Participant. Such
written agreement shall be in a form designated by the Corporation. In order to
revoke a Participant Agreement and Deferral Election Form, the Participant must
notify the Committee and the Plan Administrator of such revocation in writing
and such revocation shall not be effective until January 1 of the Plan Year
following the Plan Year in which such notification is provided to the Committee.

     2.19. Plan. The Enterprise Financial Services Corp. Deferred Compensation
Plan I, as amended and restated.

     2.20. Plan Administrator. The Corporation unless the Corporation designates
another individual, committee or entity to hold the position of the Plan
Administrator.

     2.21. Plan Year. The 12-month period beginning each January 1 and ending on
the following December 31.

     2.22. Rabbi Trust. A grantor trust that conforms to the terms of the model
trust set forth in Internal Revenue Service Revenue Procedure 92-64 (or any
Revenue Procedure or other Internal Revenue Service publication that supersedes
Revenue Procedure 92-64), the assets of which shall be subject to the claims of
the Corporation’s creditors in the event of the Corporation’s insolvency, and
the creation of which does not trigger inclusion of any amounts deferred under
this plan in the income of Participants.

--------------------------------------------------------------------------------

     2.23. Retirement Date. The first day of the first month coincident with or
next following the date on which a Participant reaches age 65 and has a
Separation from Service. If a Participant continues employment with Corporation
beyond age 65, the Retirement Date is the first day of the first month
coincident with or next following the date on which Participant has a Separation
from Service.

     2.24. Separation from Service. Termination of employment with the Company
and all Affiliated Companies determined in accordance with the provisions of
Treasury Regulation 1.409A-1(h).

     2.25. Valuation Date. Each business day of the Plan Year.

     2.26. Year of Service. Each consecutive twelve (12) month period during
which a Participant is continually employed by the Corporation.

Article III
Eligibility and Participation

     3.1. Participation – Eligibility and Initial Period. Participation in the
Plan is open only to Eligible Employees. Any employee first becoming an Eligible
Employee (e.g., a new hire or promoted employee) shall become a Participant as
of January 1 of the Deferral Period following the Deferral Period in which the
Eligible Employee submits a properly completed and executed Participation
Agreement and Deferral Election Form with the Plan Administrator, provided that
the employee is still an Eligible Employee as of such date.

     3.2. Participation – Subsequent Entry into Plan. An Eligible Employee who
fails or elects not to participate at the time of initial eligibility as set
forth in Section 3.1 remains eligible to become a Participant in subsequent Plan
Years as long as he continues his status as an Eligible Employee. In such event,
the Eligible Employee may become a Participant effective as of January 1 of the
Deferral Period following the Deferral Period in which the Eligible Employee
submits a properly completed and executed Participation Agreement and Deferral
Election Form.

Article IV
Contributions

     4.1. Deferral Election. Prior to the first day of a Deferral Period for
which a Deferral Election is applicable, an Eligible Employee shall file with
the Committee a Participation Agreement and Deferral Election Form indicating
the amount of Annual Deferrals for such Deferral Period. After the Deferral
Period commences, such Deferral Election is irrevocable and shall continue for
the entire Deferral Period, except that it shall terminate upon the
Participant’s Separation from Service.

     4.2. Maximum Deferral Election. A Participant may elect to defer up to
twenty-five percent (25%) of Basic Salary and/or up to one hundred (100%) of
Bonuses earned during a Deferral Period. A Deferral Election is automatically
reduced if the Committee determines that such action is necessary to meet
Federal or State legal requirements.

     4.3. Minimum Deferral Election. A Participant must elect to defer at least
$2,400 during the Deferral Period from Basic Salary, Bonuses, or a combination
of Basic Salary and Bonuses. If such amount is not elected, no Annual Deferral
may be made with respect to such Deferral Period.

     4.4. Corporation Credits. The Corporation may, in its sole discretion,
declare an amount to be credited to a Participant’s Deferral Account.

--------------------------------------------------------------------------------

Article V
Accounts

     5.1. Deferral Accounts. Solely for recordkeeping purposes, the Plan
Administrator shall establish a Deferral Account for each Participant for each
Plan Year for which the Participant has made a Deferral Election. A
Participant’s Deferral Account for a Deferral Period is (i) credited with the
Annual Deferrals selected by him under Section 4.1, (ii) credited with amounts
credited on his behalf by the Corporation under Section 4.4, (iii) credited (or
charged, as the case may be) with the hypothetical or deemed investment earnings
and losses determined pursuant to Section 5.3, and (iv) charged with
distributions made to or with respect to the Participant and or his Beneficiary
or Beneficiaries.

     5.2. Crediting of Deferral Accounts. Annual Deferrals attributable to a
Participant’s Basic Salary under Section 4.1 are credited to a Participant’s
Deferral Account as of the date on which such contributions are withheld from
his Basic Salary. Annual Deferrals attributable to Bonuses under Section 4.1 are
credited to a Participant’s Deferral Account as of the date on which the
contribution would have otherwise been paid to the Participant. Amounts under
Section 4.4 are credited to the Participant’s Deferral Account as of the date
declared by the Corporation. Any distribution with respect to a Deferral Account
is charged to that Account as of the date such payment is made by the
Corporation or the trustee of any Rabbi Trust established for the Plan.

     5.3. Earning Credits or Losses. Amounts credited to a Deferral Account are
credited with deemed net income, gain and loss, including the deemed net
unrealized gain and loss based on hypothetical investment directions made by the
Participant with respect to his Deferral Account on a form designated by the
Corporation, in accordance with investment options and procedures adopted by the
Corporation in its sole discretion, from time to time. Such earnings continue to
accrue during any period in which installments are paid pursuant to Article VII.

     5.4. Hypothetical Nature of Accounts. The Plan constitutes a mere promise
by the Corporation to make the benefit payments in the future. Any Deferral
Account established for a Participant under this Article V is hypothetical in
nature and is only maintained for the Corporation’s recordkeeping purposes so
that any contributions and deemed investment earnings and losses on such amounts
can be credited (or charged, as the case may be). Neither the Plan nor any of
the Deferred Accounts (or subaccounts) or shall hold any actual funds or assets
except as otherwise provided under a Rabbi Trust. The right of any individual or
entity to receive one or more payments under the Plan is an unsecured claim
against the general assets of the Corporation. Any liability of the Corporation
to any Participant, former Participant, or Beneficiary with respect to a right
to payment is based solely upon contractual obligations created by the Plan. The
Corporation, the Board, the Committee and any individual or entity is or are not
to be deemed to be a trustee or trustees of any amounts to be paid under the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, creates or is to be construed to create a trust of any kind, or a
fiduciary relationship, between the Corporation and a Participant, former
Participant, Beneficiary, or any other individual or entity. The Corporation
may, in its sole discretion, establish a Rabbi Trust as a vehicle in which to
place funds with respect to this Plan. The Corporation does not in any way
guarantee any Participant’s Deferral Account against loss or depreciation,
whether caused by poor investment performance, insolvency of a deemed investment
or by any other event or occurrence. In no event shall an employee, officer,
director, or stockholder of the Corporation be liable to any individual or
entity on account of any claim arising by reason of the Plan provisions or any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other individual or entity to be entitled to any
particular tax consequences with respect to the Plan or any credit or payment
thereunder.

     5.5. Statement of Deferral Accounts. The Plan Administrator shall provide
to each Participant quarterly statements setting forth the value of the Deferral
Accounts maintained for such Participant.

--------------------------------------------------------------------------------

Article VI
Vesting

     6.1. Vesting. The Corporation’s credits to a Participant’s Deferral
Accounts under Section 4.4 and any deemed investment earnings attributable to
such credits become one hundred percent (100%) vested and non-forfeitable when
the Participant has five Years of Service with the Corporation. Prior to the
time a Participant has five Years of Service with the Corporation, the
Corporation’s credits to his Deferral Accounts under Section 4.4 and any deemed
earnings attributable to such contributions are zero percent (0%) vested.
Notwithstanding anything in this Section 6.1 to the contrary, a Participant
becomes one hundred percent (100%) vested in the Corporation’s credits to his
Deferral Accounts under Section 4.4, including any deemed investment earnings
attributable to such amounts, upon his death or Disability while he is actively
employed by the Corporation. All other amounts credited to a Participant’s
Deferral Accounts are one hundred percent (100%) vested at all times.

Article VII
Benefits

     7.1. Retirement Date. Unless benefits have commenced pursuant to another
section in this Article VII, the amount of a Participant’s benefits under this
Plan are based on the vested amount credited to his Deferral Accounts as of the
Valuation Date coinciding with his Retirement Date or, if no Valuation Date
coincides with his Retirement Date, as of the Valuation Date which first occurs
after his Retirement Date. Payment of amounts under this Section shall commence
within thirty (30) days of the Participant’s Retirement Date in accordance with
the payment methods elected by the Participant on his Participation Agreement
and Deferral Election Forms.

     7.2. Disability. If a Participant suffers a Disability while employed with
the Corporation and before he is otherwise entitled to benefits under this
Article, he receives the vested amount credited to his Deferral Accounts as of
the Valuation Date coinciding with the date on which the Participant incurs the
Disability or, if no Valuation Date coincides with the date on which he incurs
the Disability, as of the Valuation Date which first occurs after the date upon
which he incurs a Disability. Payment of any amount under this Section commences
within thirty (30) days of when the Participant incurs the Disability in
accordance with the payment method elected by the Participant on his
Participation Agreement and Deferral Election Form.

     7.3. Pre-Retirement Survivor Benefit. If a Participant dies before becoming
entitled to benefits under this Article, the Beneficiary or Beneficiaries
designated under Section 14.6, is or are paid, in a single, lump sum, a
pre-retirement survivor benefit equal to the vested amount credited to the
Participant’s Deferral Accounts as of the Valuation Date coinciding with the
date of the Participant’s death or, if no Valuation Date coincides with his date
of death, as of the Valuation Date which first occurs after his date of death.
Payment of any amount under this Section shall be made within thirty (30) days
of the Participant’s death, or if later, within thirty (30) days of when the
Committee receives notification of or otherwise confirms the Participant’s
death.

--------------------------------------------------------------------------------

     7.4. Post-Retirement Survivor Benefit. If a Participant dies after benefits
have commenced, but prior to receiving complete payment of benefits under this
Article, the Beneficiary or Beneficiaries designated under Section 14.6, shall
receive, in a single, lump sum, the vested amount credited to the Participant’s
Deferral Accounts as of the Valuation Date coinciding with the date of the
Participant’s death or, if no Valuation Date coincides with his date of death,
as of the Valuation Date which first occurs after his date of death. Payment of
any amount under this Section shall be made within thirty (30) days of the
Participant’s death, or if later, within thirty (30) days of when the Committee
receives notification of or otherwise confirms the Participant’s death.

     7.5. Termination. If a Participant has a Separation from Service before he
becomes entitled to receive benefits by reason of any of the above Sections, he
shall receive, in a single, lump sum, the vested amount credited to his Deferral
Accounts as of the Valuation Date coinciding with the date of the Participant’s
Separation from Service or, if no Valuation Date coincides with his Separation
from Service, as of the Valuation Date which first occurs after such Separation
from Service. Payment of any amount under this Section shall be made within
thirty (30) days of the Participant’s Separation from Service.

     7.6. Change in Control. If a Change in Control occurs before a Participant
becomes entitled to receive benefits by reason of any of the above Sections or
before the Participant has received complete payment of his benefits under this
Article, he shall receive a single, lump sum payment of the total amount
credited to his Deferral Accounts as of the Valuation Date immediately preceding
the date on which the Change in Control occurs. Payment of any amount under this
Section shall commence within thirty (30) days of the occurrence of the Change
in Control.

     For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred on the date on which any of the following four events has occurred:

          (a) A change in ownership of the Corporation, which shall be deemed to
occur when:

     (i) any Person (other than the Corporation or any of its Affiliates, a
trustee or other fiduciary holding securities of the Corporation under an
employee benefit plan of the Corporation or any one or more of the Corporation’s
directors as of the date this Plan is approved) becomes the beneficial owner of
securities of the Corporation representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities; or

     (ii) any Person (other than the Corporation or any of its Affiliates, or a
trustee or other fiduciary holding securities of the Corporation under an
employee benefit plan of the Corporation) becomes the beneficial owner of
securities of Enterprise Bank and Trust Company (“ETC”) representing more than
50% of the combined voting power of ETC’s then outstanding securities, provided
that such event shall constitute a Change in Control only with respect to
Participants who are employed by ETC or a Subsidiary thereof and only with
respect to such Participants’ Deferral Accounts that relate to employment with
ETC or a Subsidiary thereof.

          (b) A change in ownership of a substantial portion of assets, which
shall be deemed to occur upon:

     (i) consummation of a transaction in which any Person (other than a Person
described in Treasury Regulation 1.409A-3(i)(5)(vii)(B)) acquires assets from
the Corporation and its Subsidiaries that have a total gross fair market value
of more than 50% of the total gross fair market value of all of the assets of
the Corporation and its Subsidiaries immediately before such acquisition or
acquisitions; or

     (ii) consummation of a transaction in which any Person (other than a Person
described in Treasury Regulation 1.409A-3(i)(5)(vii)(B)) acquires assets from
ETC and ETC’s Subsidiaries that have a total gross fair market value of more
than 50% of the total gross fair market value of all of the assets of ETC and
ETC’s Subsidiaries immediately before such acquisition or acquisitions, provided
that such event shall constitute a Change in Control only with respect to
Participants who are employed by ETC or a Subsidiary thereof and only with
respect to such Participants’ Deferral Accounts that relate to employment with
ETC or a Subsidiary thereof.

--------------------------------------------------------------------------------

          (c) The replacement of a majority of members of the Corporation’s
Board during any 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Corporation’s Board before the
date of their appointment or election, provided that for purposes of this
provision, the term “Corporation” shall refer solely to Enterprise Financial
Services Corp.

          (d) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of the Corporation in which one of the events described
in (a), (b) or (c) above also occurs; provided that, an event described in (a),
(b) or (c) above shall not be deemed to have occurred if, following such
Business Combination (i) all or substantially all of the Persons who were the
beneficial owners, respectively, of Corporation’s outstanding securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Corporation resulting from such Business Combination, (ii) no
Person (excluding any Corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Corporation resulting from such Business
Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the Board of the
company resulting from the Business Combination are endorsed by a majority of
the members of the Corporation’s Board at the time of the execution of the
definitive agreement, or the action of the Board providing for such Business
Combination.

     Notwithstanding anything in this Plan to the contrary, in applying the
foregoing definition of Change in Control to any particular transaction or
situation, the rules set forth in Treasury Regulation 1.409A-3(i)(5), including
without limitation rules for identification of relevant corporations and
attribution of stock ownership, shall govern and shall, to the extent necessary
to cause such definition to comply with Code Section 409A, supersede any
inconsistent provision herein. For purposes of the foregoing definition of
Change in Control only, the following terms shall be defined as follows:

     “Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

     “Beneficial owner” shall have the meaning ascribed to such term in Rule
13(d)(3) under the Securities Exchange Act of 1934, but only to the extent that
such meaning is consistent with the concept of ownership under Treasury
Regulation 1.409A-3(i)(5).

     “Control” With respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

--------------------------------------------------------------------------------

     “Person” means any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity, or “more than one person acting as a group” as such
phrase is defined in Treasury Regulation 1.409A-3(i)(5)(v)(B) or
1.409A-3(i)(5)(vii)(C), as applicable (a “409A Group”), provided that such term
shall include a 409A Group only to the extent that such 409A Group is also a
“group” within the meaning of Section 13(d) or 14(d) of the Exchange Act or any
comparable successor provisions.

     “Subsidiary” With respect to any Person, each corporation or other Person
in which the first Person owns, directly or indirectly, capital stock or other
ownership interests representing 50% or more of the combined voting power of the
outstanding voting stock or other ownership interests of such corporation or
other Person.

     7.7. Payment Methods. Unless otherwise provided in this Article VII, a
Participant may elect to receive payment of the vested amount credited to a
Deferral Account in a single lump sum or in five (5), or ten (10) annual
installments. This election must be made on the Participant Agreement and
Deferral Election Form in advance of the corresponding Deferral Period. A
different form of distribution may be elected with respect to each Deferral
Account. Any installment payments shall be paid annually on the first
practicable day after the distributions are scheduled to commence. Each
installment payment shall be determined by multiplying the Deferral Account
balance, as of the last Valuation Date immediately preceding the date upon which
an installment is to be paid, by a fraction, the numerator of which is one and
the denominator of which is the number of remaining installment payments. A
Participant, the payment of whose Account has not commenced as of December 31,
2008, shall make the election described in the immediately preceding sentence
before January 1, 2009, with respect to Deferral Accounts relating to Plan Years
commencing before January 1, 2009. Payment will commence, except as described in
Section 7.8, within thirty (30) days of the occurrence of the event giving rise
to the distribution.

     7.8. Six-Month Delay in Payments to Specified Employees. Notwithstanding
anything in this Plan to the contrary, payment of benefits under Sections 7.1 or
7.5 to a Participant, who is a specified employee within the meaning of Code §
409A(a)(2)(B)(i) on his Retirement Date or date of termination of employment
with the Corporation, shall commence as of the first day of the seventh month
immediately following the month in which such termination of employment occurs.
In this event, such Participant’s benefits under the Plan are based upon the
vested amount credited to his Accounts as of the Valuation Date coinciding with
the first day of such seventh month, or if no Valuation Date coincides with such
date, as of the Valuation Date which first occurs after the first day of such
seventh month.

--------------------------------------------------------------------------------

Article VIII
In-Service Distributions

     8.1. Election of In-Service Distributions. A Participant may irrevocably
elect for each Deferral Period, on the Participation Agreement and Deferral
Election Form for such Deferral Period, to receive an amount in the future as an
in-service distribution from his Deferral Account relating to such Deferral
Period. Such Deferral Election shall state the percentage of the value of the
Deferral Account to be paid and the date on which such in-service distribution
is to be paid provided that such date is not earlier than five (5) years from
January 1st of the Plan Year following the year of said election. For example:
the earliest distribution date for the Deferral Account relating to the Plan
Year ending December 31, 2009 would be January 1, 2014. This is calculated using
January 1, 2009 as the “January 1st of the Plan Year following” plus five (5).

     8.2. Payment of In-Service Distributions. All in-service distributions
shall be paid in a single, lump sum within thirty (30) days of the date stated
on the Participation Agreement and Deferral Election Form and shall be based on
the value of the Deferral Accounts as of the Valuation Date that coincides with
the of the in-service distribution date or, if such date is not a Valuation
Date, as of the Valuation Date which first occurs after such in service
disbursement date.

     8.3. Termination Prior to In-Service Distribution Date. Notwithstanding a
Participant’s election of an in-service distribution, in the event a
Participant’s employment terminates for any reason pursuant to Article VII of
the Plan and prior to such Participant receiving any in-service distribution,
the Participant shall receive his Deferral Accounts according to the payment
method designated in Article VII and no further benefits shall be paid pursuant
to the Plan.

Article IX
Hardship Withdrawals

     9.1. Hardship Withdrawals. If a Participant incurs an unforeseeable
emergency within the meaning of Code § 409A(a)(2)(B)(i), the Participant may
make a written request to the Committee for a hardship withdrawal from his
Deferral Accounts. Withdrawals of amounts because of unforeseeable emergencies
are only permitted to the extent reasonably necessary to satisfy the emergency
need but cannot exceed the vested amount of a Participant’s Deferral Accounts at
the time of withdrawal. This section shall be interpreted in a manner consistent
with Code Section 409A(a)(2)(B)(ii)(II). In the event of a hardship withdrawal
under this Section, the Participant’s Annual Deferrals for the remainder of the
Plan Year shall be suspended. Annual Deferrals may commence with the next
following Plan Year provided the Participant completes the appropriate
Participation Agreement and Deferral Election form prior to January 1 of the
corresponding Plan Year.

--------------------------------------------------------------------------------

Article X
Establishment of Trust

     10.1. Establishment of Trust. The Corporation may establish a Rabbi Trust
for the Plan. If established, the Rabbi Trust shall be irrevocable and all
benefits payable under this Plan to a Participant shall be paid directly from
the Rabbi Trust. To the extent that such benefits are not paid from the Rabbi
Trust, the benefits shall be paid from the general assets of the Corporation.
Except as to any amounts paid or payable to a Rabbi Trust, the Corporation shall
not be obligated to set aside, earmark or escrow any funds or other assets to
satisfy its obligations under this Plan, and the Participant and/or his
designated Beneficiaries shall not have any property interest in any specific
assets of the Corporation other than the unsecured right to receive payments
from the Corporation, as provided in this Plan.

Article XI
Plan Administration

     11.1. Plan Administration. The Plan shall be administered by the Committee,
and such Committee may designate an agent to perform the recordkeeping duties.
The Committee shall construe and interpret the Plan, including disputed and
doubtful terms and provisions and, in its sole discretion, decide all questions
of eligibility and determined the amount, manner and time of payment of benefits
under the Plan. The determinations and interpretations of the Committee shall be
consistently and uniformly applied to all Participants and Beneficiaries,
including, but not limited to, interpretations and determinations of amounts due
under this Plan, and shall be final and binding on all parties. The Plan at all
times shall be interpreted and administered as an unfunded, deferred
compensation plan, and no provision of the Plan shall be interpreted so as to
give any Participant or Beneficiary any right in any asset of the Corporation
which is a right greater than the right of a general unsecured creditor of the
Corporation.

Article XII
Non-alienation of Benefits

     12.1. Non-alienation of Benefits. The interests of Participants and their
Beneficiaries under this Plan are not subject to the claims of their creditors
and may not be voluntarily or involuntarily sold, transferred, alienated,
assigned, pledged, anticipated, or encumbered, attached or garnished. Any
attempt by a Participant, his Beneficiary, or any other individual or entity to
sell, transfer, alienate, assign, pledge, anticipate, encumber, attach, garnish,
charge or otherwise dispose of any right to benefits payable shall be void. The
Corporation may cancel and refuse to pay any portion of a benefit which is sold,
transferred, alienated, assigned, pledged, anticipated, encumbered, attached or
garnished. Notwithstanding anything in this Section 12.1 to the contrary, a
payment or payments may be made to satisfy a domestic relations order within the
meaning of Code Section 414(p)(1)(B). The withholding of taxes from Plan
payments, the recovery of Plan overpayments of benefits made to a Participant or
Beneficiary, the transfer of Plan benefit rights from the Plan to another plan,
or the direct deposit of Plan payments to an account in a financial institution
(if not actually a part of an arrangement constituting an assignment or
alienation) shall not be construed as assignment or alienation under this
Article XII.

Article XIII
Amendment and Termination

     13.1. Amendment and Termination. The Corporation reserves the right to
amend, alter or discontinue this Plan at any time. Such action may be taken in
writing by any officer of the Corporation who has been duly authorized by the
Corporation to perform acts of such kind. However, no such amendment shall
deprive any Participant or Beneficiary of any portion of any benefit which would
have been payable had the Participant’s employment with the Corporation
terminated on the effective date of such amendment or termination.
Notwithstanding the provisions of this Article XIII to the contrary, the
Corporation may amend the Plan at any time, in any manner, if the Corporation
determines any such amendment is required to otherwise conform the Plan to the
provisions of any applicable law including, but not limited to, ERISA and the
Code.

--------------------------------------------------------------------------------

Article XIV
General Provisions

     14.1. Good Faith Payment. Any payment made in good faith in accordance with
provisions of the Plan shall be a complete discharge of any liability for the
making of such payment under the provisions of this Plan.

     14.2. No Right to Employment. This Plan does not constitute a contract of
employment, and participation in the Plan shall not give any Participant the
right to be retained in the employment of the Corporation.

     14.3. Binding Effect. The provisions of this Plan shall be binding upon the
Corporation and its successors and assigns and upon every Participant and
his/her heirs, Beneficiaries, estates and legal representatives.

     14.4. Participant Change of Address. Each Participant and Beneficiary
entitled to benefits shall file with the Plan Administrator, in writing, any
change of post office address. Any check representing payment and any
communication addressed to a Participant or Beneficiary or a former Participant
or Beneficiary at this last address filed with the Plan Administrator, or if no
such address has been filed, then at his last address as indicated on the
Corporation’s records, shall be binding on such Participant and Beneficiary for
all purposes of the Plan, and neither the Plan Administrator, the Corporation
nor any other payer shall be obliged to search for or ascertain the location of
any such Participant or Beneficiary. If the Plan Administrator is in doubt as to
the address of any Participant or Beneficiary entitled to benefits or as to
whether benefit payments are being received by a Participant or Beneficiary, it
shall, by registered mail addressed to such Participant or Beneficiary at his
last known address, notify such Participant or Beneficiary that:

(i) All unmailed and future Plan payments shall be withheld until Participant or
Beneficiary provides the Plan Administrator with evidence of such Participant’s
or Beneficiary’s continued life and proper mailing address; and

(ii) Participant’s or Beneficiary’s right to any Plan payment shall, at the
option of the Committee, be canceled forever, if, at the expiration of five (5)
years from the date of such mailing, such Participant or his Beneficiary shall
not have provided the Committee with evidence of his continued life and proper
mailing address.

     14.5. Notices. Each Participant and Beneficiary shall furnish to the Plan
Administrator any information the Plan Administrator deems necessary for
purposes of administering the Plan, and the payment provisions of the Plan are
conditional upon the Participant or Beneficiary furnishing promptly such true
and complete information as the Plan Administrator may request. Each Participant
and Beneficiary shall submit proof of his age when required by the Plan
Administrator. The Plan Administrator shall, if such proof of age is not
submitted as required, use such information as is deemed by it to be reliable,
regardless of the lack of proof, or the misstatement of the age of individuals
entitled to benefits. Any notice or information which, according to the terms of
the Plan or requirements of the Plan Administrator, must be filed with the Plan
Administrator, shall be deemed so filed if addressed and either delivered in
person or mailed to and received by the Plan Administrator, in care of the
Corporation currently located at:

          Enterprise Financial Services Corp.
          Attn: Chief Financial Officer
          150 North Meramec
          Clayton, MO 63105

--------------------------------------------------------------------------------

     14.6. Designation of Beneficiary. Each Participant shall designate, by
name, on Beneficiary designation forms provided by the Plan Administrator, the
Beneficiary(ies) who shall receive any benefits which might be payable after
such Participant’s death. A Beneficiary designation may be changed or revoked
without such Beneficiary’s consent at any time or from time to time in the
manner as provided by the Plan Administrator, and the Plan Administrator shall
have no duty to notify any individual or entity designated as a Beneficiary of
any change in such designation which might affect such individual or entity’s
present or future rights. If the designated Beneficiary does not survive the
Participant, all amounts which would have been paid to such deceased Beneficiary
shall be paid to any remaining Beneficiary in that class of beneficiaries,
unless the Participant has designated that such amounts go to the lineal
descendants of the deceased Beneficiary. If none of the designated primary
Beneficiaries survive the Participant, and the Participant did not designate
that payments would be payable to such Beneficiary’s lineal descendants, amounts
otherwise payable to such Beneficiaries shall be paid to any successor
Beneficiaries designated by the Participant, or if none, to the Participant’s
spouse, or, if the Participant was not married at the time of death, the
Participant’s estate.

     No Participant shall designate more than five (5) simultaneous
Beneficiaries, and if more than one (1) Beneficiary is named, Participant shall
designate the share to be received by each Beneficiary. Despite the limitation
on five (5) Beneficiaries, a Participant may designate more than five (5)
Beneficiaries provided such beneficiaries are the surviving spouse and children
of the Participant. If a Participant designates alternative, successor, or
contingent Beneficiaries, such Participant shall specify the shares, terms and
conditions upon which amounts shall be paid to such multiple, alternative,
successor or contingent beneficiaries. Any payments made under this Plan after
the death of a Participant shall be made only to the Beneficiary or
Beneficiaries designated pursuant to this Section.

     14.7. Claims. Any claim for benefits must initially be submitted in writing
to the Plan Administrator. If such claim is denied (in whole or in part), the
claimant shall receive notice from the Plan Administrator, in writing, setting
forth the specific reasons for denial, with specific references to applicable
provisions of this Plan. Such notice shall be provided within ninety (90) days
of the date the claim for benefits is received by the Plan Administrator, unless
special circumstances require an extension of time for processing the claim, in
which event notification of the extension shall be provided to the claimant
prior to the expiration of the initial ninety (90) day period. The extension
notification shall indicate the special circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render its
decision. Any such extension shall not exceed ninety (90) days. Any
disagreements about such interpretations and construction may be appealed in
writing by the claimant within sixty (60) days to the Plan Administrator. The
Plan Administrator shall respond to such appeal within sixty (60) days, with a
notice in writing fully disclosing its decision and its reasons, unless special
circumstances require an extension of time for reviewing the claim, in which
event notification of the extension shall be provided to the claimant prior to
the expiration of the initial sixty (60) day period. Any such extension shall be
provided to the claimant prior to the commencement of the extension. Any such
extension shall not exceed sixty (60) days. No member of the Board, or any
committee thereof, shall be liable to any individual or entity for any action
take hereunder, except those actions undertaken with lack of good faith.

--------------------------------------------------------------------------------

     14.8. Action by Board. Any action required to be taken by the Board
pursuant to the Plan provisions may be performed by a committee of the Board, to
which the Board delegates the authority to take actions of that kind.

     14.9. Governing Law and Venue. To the extent not superseded by the laws of
the United States, the laws of the State of Missouri shall be controlling in all
matters relating to this Plan. State and federal courts located in the State of
Missouri have exclusive jurisdiction to determine all matters relating to the
Plan and venue is proper in such courts.

     14.10. Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be interpreted
and enforced as if such illegal and invalid provisions had never been set forth.

     14.11. Withholding Taxes. A distribution pursuant to the Plan shall be
subject to appropriate withholding taxes.

     14.12. Interpretation. Terms in the masculine shall include the feminine
and terms in the singular shall include the plural, and vice versa, where ever
the context so admits or requires.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, ENTERPRISE FINANCIAL SERVICES CORP. has adopted this
Amendment and Restatement of the Enterprise Financial Services Corp. Deferred
Compensation Plan I as of this 17 day of December, 2008.

ENTERPRISE FINANCIAL SERVICES CORP.      By:  /s/ Mark G. Murtha  Title:  


ATTEST:     


--------------------------------------------------------------------------------